Title: Abigail Adams to Cotton Tufts, 22 November 1799
From: Adams, Abigail
To: Tufts, Cotton


				
					Dear sir
					Philadelphia Novbr 22 1799
				
				I received Yesterday Your favour of Novbr 8th and thank You for the information containd in it.
				The weather has been uncommonly fine through the whole of this Month; I wish You had used Your own judgment respecting the putting up the frame this Winter. I had not any expectation of its being so early ready, or of the winters being so mild, but it is now so far advanced that it may be best to defer it untill early in March, and the carpenters as they proposed can make windows doors &c so as to get every thing in readiness
				I wish You to pay Fowle, so that he shall be no looser, even tho the Labour should amount to 10 or 15 dollors more than was agreed for— God forbid that I should grind the face of the poor— the cellar will be large enough, I think it was best to proceed safely—
				If the weather keeps off, and mr Porter can get up some sea weed, it would be very agreable.
				I expect when Congress meet there will be warm work. a Clerk of the House and a speaker are to be Chosen. there will be a great struggle to get in Beckly again, and unless our northern Members are here by the first Day, it will be effected. the southern are already comeing. a more voilent Jacobin does not exist than Beckly but the Election of McKean has raised them so Much that they think to carry all before them— the conduct of G Britain towards our Commerce gives us great reason to complain and puts weapons into the hands of the Jacobins. yet strange to tell, no official complaint of any Merchant, has ever been presented to the President; or any officer of the Government, which leaves Room to believe, that many of the captures which have been made, would not bear an Examination; they serve to make, and keep up a Clamour; but our Merchants,

will Many of them cover any property, and trade with any Nation where there is a prospect of gain— I believe fully with mr Tufts, that they Britains are sufficiently Jealous of our increasing prosperity; and that they do not wish to see our quarrel Setled with France: they are as Proud, as they are powerfull. I am told that at the Southward, they pretend to believe the President strongly attached to the British— this falshood is propogated to answer Political purposes— I wish there next President may be as Independant of foreign attachments. to do Justice to all is the Rule; and to be partial to none—
				I wrote to you and inclosed three hundred dollors, which I hope You have received.
				My kind regards to mrs Tufts and all other Friends from your affectionate
				
					A Adams—
				
			